DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 8, 2022 has been entered.

Claim Construction
Claims 1 and 13 recite two distinct resources using the labels “first metal fabrication resource” and “second metal fabrication resource”.  The use of four term long labels renders reading of the claim difficult as it is hard to identify what is part of an element label and what is part of a description of said element.  The readability of the claims would be improved by the use of short element labels, such as “first resource” and “second resource", or acronyms i.e. (“first MFR” and “second MFR”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6, 7, 9, 13, 14, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leko [2009/0234483] in view of Yoshio [JPH11285847].

With regard to claim 1 Leko teaches A method of managing data of a metal fabrication resource performance system (Leko, ¶1 “a remote access unit for managing welding devices connected to a network”) comprising: 
	Storing (Leko, ¶1 “a remote access unit for managing welding devices connected to a network”), via a processor (Leko, ¶33 “microprocessor”) …, a first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “it is possible that a point of time and/or time intervals can be set, at/in which a data back-up shall be done… stored as a so-called ‘snapshot’” ) representative of a first plurality of parameters sampled during a metal fabrication operation as a first set of welding parameters (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of a first metal fabrication resource as a first welding device (Leko, ¶37 “any number of welding devices”), wherein the first metal fabrication resource is selectable by a user (Leko, ¶44 “the navigation area serves for selecting a welding device”) from a listing of individual metal fabrication resources as the listing of welding devices 40 (Leko, ¶45 “symbols 40 for the welding devices present in the selected area 39 will replace the areas 39”; Figure 6, 40) and groups of metal fabrication resources as the listing of area’s 39 that contain the welding devices 40 (Leko, ¶45 “symbols 40 for the welding devices present in the selected area 39 will replace the areas 39”; Fig 5, 39, and the first set of historical welding data comprises a first identifier corresponding to the first metal fabrication resource as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”; ¶49 “the denomination of welding device 1 selected id displayed in the navigation area 36 in a window 44 and the respective symbol 40 is graphically changed in the navigation area 34”); 
	selecting, via the processor (Leko, ¶33 “microprocessor”), a second metal fabrication resource from the listing as a second device selected (Leko, ¶48 “The navigation area serves for displaying and selecting those welding devices which are currently being adapted and/or configured by the user… these are then transferred to the navigation area 34; ¶66 “transferring the configuration of a welding device 1 to another welding device1”), wherein a second set of historical welding data comprises a second identifier corresponding to the second metal fabrication resource as the name of the “another welding device 1” (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”; ¶66 “transferring the configuration of a welding device 1 to another welding device1”); 
	receiving (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”), via a user interface (Leko, ¶39 “the graphical service”), a first request to associate (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) the first set of historical welding data as the job information for welding device 1 (Leko, ¶54 “the content of the level ‘jobs’ 47 is divided e.g. Into two with the second metal fabrication resource as the different/another welding device 1 (Id); 
	in response to the receiving of the first request (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”), changing as transferring/copying the data (Id; One of ordinary skill in the art would recognize that given that the data is tied to the name of the device, when the data is copied from the first device to the other device, the name tied to the data would have to be changed to be the name of the other device) , via the processor (Leko, ¶33 “microprocessor”), the first identifier as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”) of at least a portion of the first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “it is possible that a point of time and/or time intervals can be set, at/in which a data back-up shall be done… stored as a so-called ‘snapshot’” ) to the second identifier as the name of the “another welding device 1” (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”; ¶66 “transferring the configuration of a welding device 1 to another welding device1”); 
	storing (Leko, ¶52 “back-up of the current settings and configurations of the respective welding device”), via the processor (Leko, ¶33 “microprocessor”), the second set of historical welding data as the current settings and configurations are stored as backup data for the second device (Leko, ¶52 “back-up of the current settings and configurations of the respective welding device”) including the at least the portion of the first set of historical welding data as the data being backed up may include jobs that have been restored to the second device (Leko, ¶52 “a previous back-up of a welding device 1 can be input into.. another”) wherein said restoration is achieved by copying/transferring data from welding device 1 (Leko, ¶54 “’jobs’ 47 for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) as parameters sampled during metal fabrication operations (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of the second metal fabrication resource as the other welding device 1 to which the data is being transferred (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”); 
	receiving, via the user interface, a second request (Leko, ¶46 “a search function”) for data associated with the second metal fabrication resource as the user performing a search for the another welding device 1 (Leko, ¶46 “it is also possible that the welding device 1 desired is selected via a search function”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) including data  as the transferred data (Id) associated with a time period as the point of time the snapshot was taken (Leko, ¶52 “a point of time/ or time intervals can be set, at/in which a data back-up shall be done”) prior to as the data being transferred is backup data that was taken prior to the transfer (Leko, ¶52 “a previous back-up of a welding device 1 can be input into the same or another via a respective symbol in the level ‘overview’ 45, …; and 
	in response to the second request as the search request (Leko, ¶46 “a search function”), providing, via the processor (Leko, ¶33 “microprocessor”), at least a portion of the second set of historical welding data (Leko, ¶47 “After the welding device 1 has been selected, said welding device will be displayed by the symbol 40 in the navigation area 34”) including the at least the portion of the first set of historical welding data as the copied and transferred data will be retrieved in response to a search for the receiving device issue after the copy/transfer has taken place (Leko, ¶54 “for copying [jobs]”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”).
Leko does not explicitly teach storing, in a non-transitory computer readable media, a first set of historical welding data… addition of the second metal fabrication resource to the listing.   
Yoshio teaches storing, in a non-transitory computer readable media (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”), a first set of historical welding data (Yoshi, ¶8 Page 3, lines 23-24 “stores the data in the data memory 12”) … addition of the second metal fabrication resource to the listing as a replacement welding machine being added to the system (Yoshi, ¶4, Page 1 line 39 “replacing the welding machines with new ones”; ¶5 Page 1, line 43-44 “it has to be replaced with a new one every time a failure occurs”; ¶26, Page 6, lines 26-27 “it is possible to determine an appropriate replacement time of the welding machine”).


With regard to claims 2 and 14 the proposed combination further teaches copying (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) the portion of the first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “a data-backup… snapshot… a previous back-up of a welding device 1 can be input into the same or another via a respective symbol in the level ‘overview’ 45, i.e. a so-called data restore can be done”) from a first memory area (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”) corresponding to the first metal fabrication resource as the welding device 1 (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device  to a second memory area (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”) corresponding to the second metal fabrication resource as the another welding device 1(Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”).

With regard to claims 6 and 18 the proposed combination further teaches wherein at least one of the first memory area or the second memory area comprises a cloud-based resource as the remote access unit is a shared unit within the network (Leko, ¶33 “several welding devices are illustrated which are connected with each other via a network… a remote access to one or several welding devices is enabled via the network.  The remote access is established via a remote access unit 31 connected to the network”).

With regard to claims 7 and 19 the proposed combination further teaches wherein the first set of historical welding data comprises a weld history (Leko, ¶52 “a data back-up shall be done”) or an event log (Leko, ¶57 “The level ‘logbook’ serves for storing the most essential changes in a welding device.  Here for example, all alarm and error notifications are stored, it is stored at which time which user successfully or unsuccessfully logged into the welding device, and the history of a job is stored and displayed”).

With regard to claims 9 and 21 the proposed combination further teaches presenting a notification to an operator  (Leko, ¶57 “a corresponding pull-down menu prior to changing the first identifier of the portion of the first set of historical welding data (Leko, ¶55 “Accordingly, the user can subsequently decide on the basis of the symbols provided in the level ’jobs’ whether configuration of the welding device shall remain the same, whether the configuration stored in the software shall be transferred to, and input into the welding device”).

With regard to claim 13 Leko teaches A metal fabrication resource performance monitoring system (Leko, ¶1 “a remote access unit for managing welding devices connected to a network”) configured to: 
Store … a first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “it is possible that a point of time and/or time intervals can be set, at/in which a data back-up shall be done… stored as a so-called ‘snapshot’” ) representative of a first plurality of parameters sampled during a metal fabrication operation as a first set of welding parameters (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of a first metal fabrication resource as a first welding device (Leko, ¶37 “any number of welding devices”), wherein the first metal fabrication resource is selectable by a user (Leko, ¶44 “the navigation area serves for selecting a welding device”) from a listing as the listing of welding devices 40 (Leko, ¶45 “symbols 40 for the welding devices present in the selected area 39 will replace the areas 39”; Figure 6, 40) and groups resources as the listing of area’s 39 that contain the welding devices 40 (Leko, ¶45 “symbols 40 viewable via a viewable configuration page (Leko, ¶22 “Fig. 3 to 7 show different exemplary representations of the invention central graphical surface of the software module”) of a user viewing device (Leko, ¶33 “a remote access unit 31; Figure 2, 31), and the first set of historical welding data comprises a first identifier corresponding to the first metal fabrication resource as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”; ¶49 “the denomination of welding device 1 selected id displayed in the navigation area 36 in a window 44 and the respective symbol 40 is graphically changed in the navigation area 34”); 
	enable selection of a second metal fabrication resource from the listing as a second device selected (Leko, ¶48 “The navigation area serves for displaying and selecting those welding devices which are currently being adapted and/or configured by the user… these are then transferred to the navigation area 34; ¶66 “transferring the configuration of a welding device 1 to another welding device1”), wherein a second set of historical welding data comprises a second identifier corresponding to the second metal fabrication resource as the name of the “another welding device 1” (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”; ¶66 “transferring the configuration of a welding device 1 to another welding device1”); 
	receive (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”), via a user interface (Leko, ¶39 “the graphical service”), a first request to associate (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) the first set of historical welding data as the job information for welding device 1 (Leko, ¶54 “the content of the level ‘jobs’ 47 is divided e.g. Into two vertical columns.  In the left column those jobs are illustrated which have been generated for the respective welding device 1 or which have been copied by a different welding device 1”; ¶66 “transferring the configuration of a welding device 1 to another welding device 1”) with the second metal fabrication resource as the different/another welding device 1 (Id); 
	in response to the receiving of the first request (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”), change as transferring/copying the data (Id; One of ordinary skill in the art would recognize that given that the data is tied to the name of the device, when the data is copied from the first device to the other device, the name tied to the data would have to be changed to be the name of the other device) the first identifier as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”) of at least a portion of the first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “it is possible that a point of time and/or time intervals can be set, at/in which a data back-up shall be done… stored as a so-called ‘snapshot’” ) to the second identifier as the name of the “another welding device 1” (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding ; 
	store (Leko, ¶52 “back-up of the current settings and configurations of the respective welding device”) the second set of historical welding data as the current settings and configurations are stored as backup data for the second device (Leko, ¶52 “back-up of the current settings and configurations of the respective welding device”) including at least the portion of the first set of historical welding data as the data being backed up may include jobs that have been restored to the second device (Leko, ¶52 “a previous back-up of a welding device 1 can be input into.. another”) wherein said restoration is achieved by copying/transferring data from welding device 1 (Leko, ¶54 “’jobs’ 47 for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) as parameters sampled during metal fabrication operations (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of the second metal fabrication resource as the other welding device 1 to which the data is being transferred (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”); 
	receive a second request (Leko, ¶46 “a search function”) for data associated with the second metal fabrication resource as the user performing a search for the another welding device 1 (Leko, ¶46 “it is also possible that the welding device 1 desired is selected via a search function”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) including data  as the transferred data (Id) associated with a time period as the point of time the snapshot was taken (Leko, ¶52 “a point of time/ or time intervals can be set, at/in which a data back-up shall be  prior to as the data being transferred is backup data that was taken prior to the transfer (Leko, ¶52 “a previous back-up of a welding device 1 can be input into the same or another via a respective symbol in the level ‘overview’ 45, i.e. a so-called data restore can be done”; ¶66 “transferring the configuration of welding device 1 to another welding device 1”) …; and 
	in response to the second request as the search request (Leko, ¶46 “a search function”), provide, at least a portion of the second set of historical welding data (Leko, ¶47 “After the welding device 1 has been selected, said welding device will be displayed by the symbol 40 in the navigation area 34”) including the at least the portion of the first set of historical welding data as the copied and transferred data will be retrieved in response to a search for the receiving device issue after the copy/transfer has taken place (Leko, ¶54 “for copying [jobs]”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”).
Leko does not explicitly teach store in a non-transitory computer readable media, a first set of historical welding data… addition of the second metal fabrication resource to the listing.   
Yoshio teaches store in a non-transitory computer readable media (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”), a first set of historical welding data (Yoshi, ¶8 Page 3, lines 23-24 “stores the data in the data memory 12”) … addition of the second metal fabrication resource to the listing as a replacement welding machine being added to the system (Yoshi, ¶4, Page 1 line 39 “replacing the welding machines with new ones”; ¶5 Page 1, line 43-44 “it has to be replaced with a .
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed that the welding devices within the system taught by Leko would need to be replaced as taught by Yoshi.  One of ordinary skill in the art would recognize that the “so-called data restore” (Leko, ¶52) operation may be used to transfer previously backed-up welding data from a first device to another device (Leko, ¶52), specifically a replacement device as taught by Yoshi.  One of ordinary skill in the art would recognize that the replacement device need not be added to the resource listing until it is identified that the original device has malfunctioned.  At this point, the previously acquired back-up data may be transferred to the replacement device.  One of ordinary skill in the art would also recognize that after the data has been restored to the replacement device, then performing a search for data associated with the replacement device would result in the restored data being retrieved and displayed.

Claims 3-5, 8, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leko in view of Yoshio and Nagaralu [7908302].

With regard to claims 3 and 15 the proposed combination further teaches storing the second set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “a data-backup… snapshot… a previous back-up of a welding device 1 can be input into the same or another via a respective symbol in the level ‘overview’ 45, i.e. a so-called data restore can be done”) representative of a second plurality of parameters sampled during a metal fabrication operation (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of the second metal fabrication resource as a second device selected (Leko, ¶48 “The navigation area serves for displaying and selecting those welding devices which are currently being adapted and/or configured by the user… these are then transferred to the navigation area 34); and
 	… the copied portion of the first set of historical welding data (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) to the second set of historical welding data as the current settings and configurations stored for the other welding device 1 (Leko, ¶52 “back-up of the current settings and configurations of the respective welding device”; ¶66 “transferring the configuration of a welding device 1 to another welding device1”).
	Leko does not explicitly teach that appending the copied portions… to the second set of historical welding data.  Nagaralu teaches appending as inserting (Nagaralu, Column 7, lines 33-36 “one could use one of the selected file data structures as the merge file data structure, inserting the pointer information from the other selected file data structure into the merge file data structure and modifying the metadata as needed… once the merge file data structure has been completed, a directory entry for the merge file data structure can be added to file system 860) the copied portion of the first set of historical welding data as the pointer information from the other selected file data structure” (Id) to the second set of historical welding data as using one of the selected file data structures as the merge file data structure” (Id).


With regard to claims 4 and 16 the proposed combination further teaches deleting as removing the original data (Nagaralu, Column 7, lines 40-41 “The directory entries for the selected file data structures can be removed from the system and the selected data structures themselves can also be removed”) the portion of the first set of historical welding data as the directory entries and data structures (Id) of the selected data structure that was inserted (Nagaralu, Column 7, lines 33-36) from the first memory area as the memory (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”) storing the data structure that was inserted (Nagaralu, Column 7, lines 33-36) after appending as inserting (Nagaralu, Column 7, lines 33-36 “one could use one of the selected file data structures as the merge file data structure, inserting the pointer information from the other selected file data structure into the merge file data structure and modifying the metadata as needed… once the merge file data structure has been completed, a directory entry for the merge file data structure can be added to file system 860) the portion to the second set of historical welding data as using one of the selected file data structures as the merge file data structure” (Id).

With regard to claims 5 and 17 the proposed combination further teaches presenting the second set of historical welding data (Leko, ¶47 “After the welding device 1 has been selected, said welding device will be displayed by the symbol 40 in the navigation area 34”) and the appended as inserting (Nagaralu, Column 7, lines 33-36 “one could use one of the selected file data structures as the merge file data structure, inserting the pointer information from the other selected file data structure into the merge file data structure and modifying the metadata as needed… once the merge file data structure has been completed, a directory entry for the merge file data structure can be added to file system 860) copied portion as data corresponding to the second metal fabrication resource as the copied and transferred data will be retrieved in response to a search for the receiving device issue after the copy/transfer has taken place (Leko, ¶54 “for copying [jobs]”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”).

With regard to claims 8 and 20 the proposed combination further teaches
… references to the first identifier as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”) in the metal fabrication resource performance system (Leko, ¶1 “a remote access unit for managing welding devices connected to a network”) after changing as transferring/copying the data (Id; One of ordinary skill in the art would recognize that given that the data is tied to the name of the device, when the data is copied from the , via the processor (Leko, ¶33 “microprocessor”) the first identifier as the name of a first device (Leko, ¶70 “an address or a name of the welding device 1.  This address or name of is unique in the network… the IP address or the serial number of the welding device”) of the portion of the first set of historical welding data (Leko, ¶9 “storing the history of changes in configuration”; ¶52 “it is possible that a point of time and/or time intervals can be set, at/in which a data back-up shall be done… stored as a so-called ‘snapshot’” ).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have identified the name of the welding devices (Leko, ¶70).
Leko does not explicitly teach deleting references to the first identifier.  Nagaralu teaches deleting as removing the original data (Nagaralu, Column 7, lines 40-41 “The directory entries for the selected file data structures can be removed from the system and the selected data structures themselves can also be removed”) references as the directory entries and data structures (Id) of the selected data structure that was inserted (Nagaralu, Column 7, lines 33-36) to the first identifier as pointer information from the inserted file data structure (Nagaralu, Column 7, lines 33-36 “inserting the pointer information from the other selected file data structure into the merge file data structure” and modifying the metadata s needed”) … after changing (Nagaralu, Column 7, lines 37-42 “Once the merge file data structure has been completed… The directory entries for the selected file data structures can be removed from the system”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the proposed 

With regard to claim 10 Leko teaches A metal fabrication resource performance monitoring interface comprising: 
a processor (Leko, ¶33 “microprocessor”); and 
a computer readable storage medium comprising computer executable code which as the hardware of the remote device (Leko, ¶33 “a remote access unit 31; Figure 2, 31) , when executed by the processor (Leko, ¶33 “microprocessor”), causes the processor to: 
output at least one user viewable configuration page (Leko, ¶39 “the graphical service”) defined by the computer executable code and transmit the configuration page (Leko, ¶22 “Fig. 3 to 7 show different exemplary representations of the invention central graphical surface of the software module”) to a user viewing device (Leko, ¶33 “a remote access unit 31; Figure 2, 31), the configuration page comprising: 
a listing of individual metal fabrication resources as the listing of welding devices 40 (Leko, ¶45 “symbols 40 for the welding devices present in the selected area 39 will replace the areas 39”; Figure 6, 40) and groups of the metal fabrication resources as the listing of area’s 39 that contain the welding devices 40 (Leko, ¶45 “symbols 40 for the welding devices present in the selected area 39 will replace the areas 39”; Fig 5, 39); 
user configurable inputs modifying properties (Leko, ¶50 “settings can be adjusted”) of a selected metal fabrication resource from the listing (Leko, ¶44 “the navigation area serves for selecting a welding device”); 
a target merge list the list of devices in the navigation area (Leko, ¶48 “The navigation area serves for displaying and selecting those welding devices which are currently being adapted and/or configured by the user… these are then transferred to the navigation area 34) comprising a subset of the metal fabrication resources from the listing (Leko, ¶44 “the navigation area serves for selecting a welding device”); and 
a merge control (Leko, ¶52 “a previous back-up of a welding device can be input into the same or another via a respective symbol in the level ‘overview’”; ¶54 “Corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) configured to cause the processor to execute instructions to [copy] first data records (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”), including a first set of historical welding data as the configuration of a welding device 1 (Id) associated with the selected metal fabrication resource (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”), into second data records associated with a target metal fabrication resource as the other welding device 1  selected (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) from the target merge list the list of devices in the navigation area (Leko, ¶48 “The navigation area serves for displaying and selecting those welding devices which are currently being adapted and/or configured by the user… these are then transferred to the navigation area 34) to store the first set of historical welding data associated with the selected metal fabrication resource as part of a second set of historical welding data (Leko, ¶54 “corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) sampled during metal fabrication operations as a first set of welding parameters (Leko, ¶52 “variations of the welding parameters during a welding process can also be observed”) of the target metal fabrication resource (Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”); 
receive a request (Leko, ¶46 “a search function”) for data associated with the second metal fabrication resource as the user performing a search for the another welding device 1 (Leko, ¶46 “it is also possible that the welding device 1 desired is selected via a search function”; Leko, ¶54 “for copying”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”) including data as the transferred data (Id) associated with a time period as the point of time the snapshot was taken (Leko, ¶52 “a point of time/ or time intervals can be set, at/in which a data back-up shall be done”) prior to as the data being transferred is backup data that was taken prior to the transfer (Leko, ¶52 “a previous back-up of a welding device 1 can be input into the same or another via a respective symbol in the level ‘overview’ 45, i.e. a …; and  -4-U.S. Application Serial No. 14/316,250 Response to Office Action dated May 16, 2018 
in response to the request as the search request (Leko, ¶46 “a search function”), provide at least a portion of the second set of historical welding data (Leko, ¶47 “After the welding device 1 has been selected, said welding device will be displayed by the symbol 40 in the navigation area 34”) including the at least the portion of the first set of historical welding data as the copied and transferred data will be retrieved in response to a search for the receiving device issue after the copy/transfer has taken place (Leko, ¶54 “for copying [jobs]”; ¶66 “for transferring the configuration of a welding device 1 to another welding device 1”).
Leko does not explicitly teach addition of the second metal fabrication resource to the listing.  Yoshio teaches … addition of the second metal fabrication resource to the listing as a replacement welding machine being added to the system (Yoshi, ¶4, Page 1 line 39 “replacing the welding machines with new ones”; ¶5 Page 1, line 43-44 “it has to be replaced with a new one every time a failure occurs”; ¶26, Page 6, lines 26-27 “it is possible to determine an appropriate replacement time of the welding machine”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed that the welding devices within the system taught by Leko would need to be replaced as taught by Yoshi.  One of ordinary skill in the art would recognize that the “so-called data restore” (Leko, ¶52) operation may be used to transfer previously backed-up welding data from a first device to another device (Leko, ¶52), specifically a replacement device as taught by Yoshi.  One of ordinary skill in the art would recognize that the replacement device need not be  -4-U.S. Application Serial No. 14/316,250 Response to Office Action dated May 16, 2018
Leko does not explicitly teach to merge first data records… into second data records.  Nagaralu teaches to merge (Nagaralu, Column 7, lines 33-36 “one could use one of the selected file data structures as the merge file data structure, inserting the pointer information from the other selected file data structure into the merge file data structure and modifying the metadata as needed… once the merge file data structure has been completed, a directory entry for the merge file data structure can be added to file system 860) first data records as the pointer information from the other selected file data structure” (Id)… into second data records as the merged file data structure wherein the system uses one of the selected file data structures as the merge file data structure (Id).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed device using the techniques taught by Nagaralu as it provides a means of merging a set of files into a single file (Nagaralu, Column 7, lines 7-10).  Please note that Leko requires a means of performing a copy/transfer.  The merge techniques taught by Nagaralu may be applied to the system taught by Leko to provide a method of performing said copy/transfer operation.

wherein the code is executable by the processor (Leko, ¶33 “microprocessor”) for viewing in a general purpose browser (Leko, ¶39 “the graphical service”).

With regard to claim 12 the proposed combination further teaches wherein the merge control (Leko, ¶52 “a previous back-up of a welding device can be input into the same or another via a respective symbol in the level ‘overview’”; ¶54 “Corresponding symbols are provided in the level ‘jobs’ for copying, generating or modifying jobs for one or several welding devices”) which has been implemented using the merge techniques taught by Nagaralu, is configured to delete data records as removing the first directory entries for the first file data structure (Nagaralu, Column 7, lines 40-41 “The directory entries for the selected file data structures can be removed from the system and the selected data structures themselves can also be removed”; wherein the second structure has been used as the merge file data structure (Nagaralu, Column 7, lines 33-34) associated with the selected metal fabrication resource as the directory entries and data structures (Id) of the selected data structure that was inserted (Nagaralu, Column 7, lines 33-36) from a memory as the memory (Yoshio, ¶8, Page 3, line 17 “a memory 12 controlled by the CPU”) storing the data structure that was inserted (Nagaralu, Column 7, lines 33-36) or a cloud resource as the remote access unit is a shared unit within the network (Leko, ¶33 “several welding devices are illustrated which are connected with each other via a network… a remote access to one or several welding devices is enabled via the network.  The remote access is established via a remote access unit 31 connected to the network”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156